--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 


REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this ___ day of November 2013 by and among Lion Biotechnologies, Inc., a
Nevada corporation (the “Company”), and the “Purchasers” named in that certain
Securities Purchase Agreement by and among the Company and the Purchasers (the
“Purchase Agreement”).  Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.
 
The parties hereby agree as follows:
 
1.           Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Shares” means the shares of Common Stock issued pursuant to the Purchase
Agreement.
 
“Common Stock” means the Company’s common stock, par value $0.000041666 per
share, and any securities into which such shares may hereinafter be
reclassified.
 
“Preferred Shares” means the shares of Series A Convertible Preferred Stock
issued pursuant to the Purchase Agreement.
 
“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.
 
“Purchasers” means the Purchasers identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Purchaser who is a subsequent holder of
any Registrable Securities.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” means (i) the Common Shares, (ii) the Preferred Shares,
(iii) the Warrant Shares and (iv) any other securities issued or issuable with
respect to or in exchange for Registrable Securities, whether by merger, charter
amendment or otherwise, provided, that the Purchaser has completed and delivered
to the Company a Selling Stockholder Questionnaire; provided, further, that, a
security shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale without restriction by the Purchasers pursuant to
Rule 144.
 

 
 
 

--------------------------------------------------------------------------------

 
 
“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 
“Required Purchasers” means the Purchasers holding a majority of the Registrable
Securities.
 
“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Exhibit B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.
 
“Underlying Shares” means the shares of Common Stock issuable upon the
conversion of the Preferred Shares.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“Warrants” means the warrants to purchase shares of Common Stock issued to the
Purchasers pursuant to the Purchase Agreement.
 
“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.
 
2.           Registration.
 
(a)           Registration Statements.
 
(i)           Initial Registration Statement.  Promptly following the closing of
the purchase and sale of the securities contemplated by the Purchase Agreement
(the “Closing Date”) but no later than thirty (30) days after the Closing Date
(the “Filing Deadline”), the Company shall prepare and file with the Commission
one Registration Statement on Form S-1 (or, if Form S-1 is not then available to
the Company, on such form of registration statement as is then available to
effect a registration for resale of the Registrable Securities), covering the
resale of the Registrable Securities.  Subject to any Commission comments, such
Registration Statement shall include the plan of distribution attached hereto as
Exhibit A; provided, however, that no Purchaser shall be named as an
“underwriter” in the Registration Statement without the Purchaser’s prior
written consent.  Such Registration Statement also shall cover pursuant to Rule
416 such indeterminate number of additional shares of Common Stock due to an
increase in the number of Underlying Shares or Warrant Shares resulting from
changes in the Conversion Price pursuant to the terms of the Certificate of
Designation or the Exercise Price pursuant to the terms
 

 
 
2

--------------------------------------------------------------------------------

 

of the Warrants, as applicable (the “Additional Shares”).  Such Registration
Statement shall not include any shares of Common Stock or other securities for
the account of any other holder without the prior written consent of the
Required Purchasers.  The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Purchasers and their
counsel prior to its filing or other submission.  If a Registration Statement
covering the Registrable Securities is not filed with the Commission on or prior
to the Filing Deadline, the Company will make pro rata payments to each
Purchaser, as liquidated damages and not as a penalty, in an amount equal to
1.0% of the aggregate amount invested by such Purchaser pursuant to the Purchase
Agreement for each 30-day period or pro rata for any portion thereof following
the Filing Deadline for which no Registration Statement is filed with respect to
the Registrable Securities.  Such payments shall be made to each Purchaser in
cash no later than three (3) Business Days after the end of each 30-day period.
 
(ii)           S-3 Qualification.  Promptly following the date (the
“Qualification Date”) upon which the Company becomes eligible to use a
registration statement on Form S-3 to register the Registrable Securities for
resale, but in no event more than thirty (30) days after the Qualification Date
(the “Qualification Deadline”), the Company shall file a registration statement
on Form S-3 covering the Registrable Securities or Additional Shares, as
applicable (or a post-effective amendment on Form S-3 to the registration
statement on Form S-1) (a “Shelf Registration Statement”) and shall use its best
efforts to cause such Shelf Registration Statement to be declared effective as
promptly as practicable thereafter.  If a Shelf Registration Statement covering
the Registrable Securities is not filed with the Commission on or prior to the
Qualification Deadline, the Company will make pro rata payments to each
Purchaser, as liquidated damages and not as a penalty, in an amount equal to
1.0% of the aggregate invested by such Purchaser pursuant to the Purchase
Agreement attributable to those Registrable Securities that remain unsold at
that time for each 30-day period or pro rata for any portion thereof following
the date by which such Shelf Registration Statement should have been filed for
which no such Shelf Registration Statement is filed with respect to the
Registrable Securities or Additional Shares, as applicable.  Such payments shall
constitute the Purchasers’ exclusive monetary remedy for such events, but shall
not affect the right of the Purchasers to seek injunctive relief.  Such payments
shall be made to each Purchaser in cash no later than three (3) Business Days
after the end of each 30-day period.
 
(b)           Expenses.  The Company will pay all expenses associated with
effecting the registration of the Registrable Securities, including filing and
printing fees, the Company’s counsel and accounting fees and expenses, costs
associated with clearing the Registrable Securities for sale under applicable
state securities laws, listing fees, fees and expenses of one counsel to the
Purchasers and the Purchasers’ reasonable expenses in connection with the
registration, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.
 
(c)           Effectiveness.
 
(i)           The Company shall use its best efforts to have the Registration
Statement declared effective as soon as practicable.  The Company shall notify
the Purchasers by
 

 
 
3

--------------------------------------------------------------------------------

 

facsimile or e-mail as promptly as practicable, and in any event, within
twenty-four (24) hours, after any Registration Statement is declared effective
and shall simultaneously provide the Purchasers with copies of any related
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby.  If either (A)(y) a Registration Statement covering
the Registrable Securities is not declared effective by the Commission prior to
the earlier of (i) five (5) Business Days after the Commission shall have
informed the Company that no review of the Registration Statement will be made
or that the Commission has no further comments on the Registration Statement or
(ii) the 90th calendar day after the earlier of (1) the filing of the
Registration Statement or (2) the Filing Deadline, or (z) a Shelf Registration
Statement is not declared effective by the Commission prior to the earlier of
(i) five (5) Business Days after the Commission shall have informed the Company
that no review of the Registration Statement will be made or that the Commission
has no further comments on the Registration Statement or (ii) the 90th day after
the Qualification Deadline, or (B) after a Registration Statement has been
declared effective by the Commission, sales cannot be made pursuant to such
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement),
but excluding the inability of any Purchaser to sell the Registrable Securities
covered thereby due to market conditions, then the Company will make pro rata
payments to each Purchaser, as liquidated damages and not as a penalty, in an
amount equal to 1.0% of the aggregate amount invested by such Purchaser pursuant
to the Purchase Agreement for each 30-day period or pro rata for any portion
thereof following the date by which such Registration Statement should have been
effective (the “Blackout Period”).  The amounts payable as liquidated damages
pursuant to this paragraph shall be paid monthly within three (3) Business Days
of the last day of each month following the commencement of the Blackout Period
until the termination of the Blackout Period.  Such payments shall be made to
each Purchaser in cash.
 
(ii)           For not more than twenty (20) consecutive days or for a total of
not more than thirty (30) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time would be, in the good faith opinion of the Company, materially detrimental
to the Company and its stockholders or (B) amend or supplement the affected
Registration Statement or the related Prospectus so that such Registration
Statement or Prospectus shall not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the case of the Prospectus in light of the
circumstances under which they were made, not misleading (an “Allowed Delay”);
provided, that the Company shall promptly (a) notify each Purchaser in writing
of the commencement of an Allowed Delay, but shall not (without the prior
written consent of an Purchaser) disclose to such Purchaser any material
non-public information giving rise to an Allowed Delay, (b) advise the
Purchasers in writing to cease all sales under the Registration Statement until
the end of the Allowed Delay and (c) use its best efforts to terminate an
Allowed Delay as promptly as practicable.
 
(d)           Rule 415; Cutback  If at any time the Commission takes the
position that the offering of some or all of the Registrable Securities in a
Registration Statement is not eligible to be made on a delayed or continuous
basis under the provisions of Rule 415 under the 1933 Act
 

 
 
4

--------------------------------------------------------------------------------

 

or requires any Purchaser to be named as an “underwriter”, the Company shall use
its best efforts to persuade the Commission that the offering contemplated by
the Registration Statement is a valid secondary offering and not an offering “by
or on behalf of the issuer” as defined in Rule 415 and that none of the
Purchasers is an “underwriter,” including by using its best efforts to file
amendments to the Registration Statement as required by the Commission, covering
the maximum number of Registrable Securities permitted to be registered by the
Commission.  The Purchasers shall have the right to participate or have their
counsel participate in any meetings or discussions with the Commission regarding
the Commission’s position and to comment or have their counsel comment on any
written submission made to the Commission with respect thereto.  No such written
submission shall be made to the Commission to which the Purchasers’ counsel
reasonably objects.  In the event that, despite the Company’s best efforts and
compliance with the terms of this Section 2(d), the Commission refuses to alter
its position, the Company shall first reduce or eliminate any securities to be
included by any Person other than a Purchaser and, if any subsequent reduction
is necessary, (i) remove from the Registration Statement such portion of the
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities as the Commission may require to assure the Company’s compliance with
the requirements of Rule 415 (collectively, the “Commission Restrictions”);
provided, however, that the Company shall not agree to name any Purchaser as an
“underwriter” in such Registration Statement without the prior written consent
of such Purchaser.  Any cut-back imposed on the Purchasers pursuant to this
Section 2(d) shall be allocated among the Purchasers on a pro rata basis and
shall be applied first to any Warrant Shares, unless the Commission Restrictions
otherwise require or provide or the Purchasers otherwise agree.  No liquidated
damages shall accrue as to any Cut Back Shares until such date as the Company is
able to effect the registration of such Cut Back Shares in accordance with any
Commission Restrictions (such date, the “Restriction Termination Date” of such
Cut Back Shares).  From and after the Restriction Termination Date applicable to
any Cut Back Shares, all of the provisions of this Section 2 (including the
liquidated damages provisions) shall again be applicable to such Cut Back
Shares; provided, however, that (i) the Filing Deadline and the Qualification
Deadline for the Registration Statement including such Cut Back Shares shall be
ten (10) Business Days after such Restriction Termination Date, and (ii) the
date by which the Company is required to obtain effectiveness with respect to
such Cut Back Shares under Section 2(c) shall be the 90th day immediately after
the Restriction Termination Date.
 
(e)           Right to Piggyback Registration.
 
(i)           If at any time following the date of this Agreement that any
Registrable Securities remain outstanding (A) there is not one or more effective
Registration Statements covering all of the Registrable Securities and (B) the
Company proposes for any reason to register any shares of Common Stock under the
1933 Act (other than pursuant to a registration statement on Form S-4 or Form
S-8 (or a similar or successor form)) with respect to an offering of Common
Stock by the Company for its own account or for the account of any of its
stockholders, it shall at each such time promptly give written notice to the
holders of the Registrable Securities of its intention to do so (but in no event
less than thirty (30) days before the anticipated filing date) and, to the
extent permitted under the provisions of Rule 415 under the 1933 Act, include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within fifteen (15) days
after receipt of the Company’s notice (a “Piggyback Registration”).  Such notice
shall offer the holders of the
 

 
 
5

--------------------------------------------------------------------------------

 

Registrable Securities the opportunity to register such number of shares of
Registrable Securities as each such holder may request and shall indicate the
intended method of distribution of such Registrable Securities.
 
(ii)           Notwithstanding the foregoing, (A) if such registration involves
an underwritten public offering, the Purchasers must sell their Registrable
Securities to, if applicable, the underwriter(s) at the same price and subject
to the same underwriting discounts and commissions that apply to the other
securities sold in such offering (it being acknowledged that the Company shall
be responsible for other expenses as set forth in Section 2(b)) and subject to
the Purchasers entering into customary underwriting documentation for selling
stockholders in an underwritten public offering, and (B) if, at any time after
giving written notice of its intention to register any Registrable Securities
pursuant to Section 2(e)(i) and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to cause such registration statement to become
effective under the 1933 Act, the Company shall deliver written notice to the
Purchasers and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration; provided, however,
that nothing contained in this Section 2(e)(ii) shall limit the Company’s
liabilities and/or obligations under this Agreement, including, without
limitation, the obligation to pay liquidated damages under this Section 2.
 
3.           Company Obligations.  The Company will use its best efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:
 
(a)           use its best efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction pursuant to Rule 144 (the
“Effectiveness Period”) and advise the Purchasers in writing when the
Effectiveness Period has expired;
 
(b)           prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and to comply with the provisions of the 1933 Act and the
1934 Act with respect to the distribution of all of the Registrable Securities
covered thereby;
 
(c)           provide copies to and permit counsel designated by the Purchasers
to review each Registration Statement and all amendments and supplements thereto
no fewer than seven (7) days prior to their filing with the Commission and not
file any document to which such counsel reasonably objects;
 
(d)           furnish to the Purchasers and their legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the Commission,
or received by the Company (but not later than two (2) Business Days after the
filing date, receipt date or sending date, as the case may be) one (1) copy of
any Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and
 

 
 
6

--------------------------------------------------------------------------------

 

each letter written by or on behalf of the Company to the Commission or the
staff of the Commission, and each item of correspondence from the Commission or
the staff of the Commission, in each case relating to such Registration
Statement (other than any portion of any thereof which contains information for
which the Company has sought confidential treatment), and (ii) such number of
copies of a Prospectus, including a preliminary prospectus, and all amendments
and supplements thereto and such other documents as each Purchaser may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Purchaser that are covered by the related Registration
Statement;
 
(e)           use its best efforts to (i) prevent the issuance of any stop order
or other suspension of effectiveness and, (ii) if such order is issued, obtain
the withdrawal of any such order at the earliest possible moment;
 
(f)           prior to any public offering of Registrable Securities, use its
best efforts to register or qualify or cooperate with the Purchasers and their
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Purchasers and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(f), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(f), or (iii)
file a general consent to service of process in any such jurisdiction;
 
(g)           use its best efforts to cause all Registrable Securities covered
by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;
 
(h)           immediately notify the Purchasers, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the Commission and
furnish to such holder a supplement to or an amendment of such Prospectus as may
be necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;
 
(i)           otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the Commission
pursuant to Rule 424 under the 1933 Act, promptly inform the Purchasers in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Purchasers are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
 

 
 
7

--------------------------------------------------------------------------------

 

reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), “Availability Date” means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter); and
 
(j)           With a view to making available to the Purchasers the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the
Commission that may at any time permit the Purchasers to sell shares of Common
Stock to the public without registration, the Company covenants and agrees
to:  (i) make and keep public information available, as those terms are
understood and defined in Rule 144, until the earlier of (A) six months after
such date as all of the Registrable Securities may be sold without restriction
by the holders thereof pursuant to Rule 144 or any other rule of similar effect
or (B) such date as all of the Registrable Securities shall have been resold;
(ii) file with the Commission in a timely manner all reports and other documents
required of the Company under the 1934 Act; and (iii) furnish to each Purchaser
upon request, as long as such Purchaser owns any Registrable Securities, (A) a
written statement by the Company that it has complied with the reporting
requirements of the 1934 Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Purchaser of
any rule or regulation of the Commission that permits the selling of any such
Registrable Securities without registration.
 
4.           Due Diligence Review; Information.  The Company shall make
available, during normal business hours, for inspection and review by the
Purchasers, advisors to and representatives of the Purchasers (who may or may
not be affiliated with the Purchasers and who are reasonably acceptable to the
Company), all financial and other records, all Commission Filings (as defined in
the Purchase Agreement) and other filings with the Commission, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Purchasers or any such representative, advisor or
underwriter in connection with such Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of the Registration Statement for the sole purpose of enabling the
Purchasers and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of such Registration
Statement.
 
The Company shall not disclose material nonpublic information to the Purchasers,
or to advisors to or representatives of the Purchasers, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Purchasers, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Purchaser wishing to obtain such
 

 
 
8

--------------------------------------------------------------------------------

 

information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
 
5.           Obligations of the Purchasers.
 
(a)           Each Purchaser agrees to furnish to the Company a completed
Selling Stockholder Questionnaire not more than five (5) Business Days following
the date of this Agreement. At least ten (10) Business Days prior to the first
anticipated filing date of a Registration Statement for any registration under
this Agreement, the Company will notify each Purchaser of the information the
Company requires from that Purchaser other than the information contained in the
Selling Stockholder Questionnaire, if any, which shall be completed and
delivered to the Company promptly upon request and, in any event, within three
(3) Business Days prior to the applicable anticipated filing date.  Each
Purchaser further agrees that it shall not be entitled to be named as a selling
securityholder in the Registration Statement or use the Prospectus for offers
and resales of Registrable Securities at any time, unless such Purchaser has
returned to the Company a completed and signed Selling Stockholder Questionnaire
and a response to any requests for further information as described in the
previous sentence. If a Purchaser of Registrable Securities returns a Selling
Stockholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall use its best efforts to take
such actions as are required to name such Purchaser as a selling security holder
in the Registration Statement or any pre-effective or post-effective amendment
thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire or request for further information. Each
Purchaser acknowledges and agrees that the information in the Selling
Stockholder Questionnaire or request for further information as described in
this Section 5(a) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.
 
(b)           Each Purchaser, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Purchaser has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
 
(c)           Each Purchaser agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h) hereof, such
Purchaser will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Purchaser is advised by the Company that such dispositions may again
be made.
 
6.           Indemnification.
 
(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless each Purchaser and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which they
 

 
 
9

--------------------------------------------------------------------------------

 

may become subject under the 1933 Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon: (i) any untrue statement or alleged untrue statement or omission
or alleged omission of any material fact contained in any Registration
Statement, any preliminary Prospectus or final Prospectus, or any amendment or
supplement thereof; (ii) any blue sky application or other document executed by
the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state in a Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the 1933 Act applicable to
the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration Statement
in any state where the Company or its agents has affirmatively undertaken or
agreed in writing that the Company will undertake such registration or
qualification on an Purchaser’s behalf and will reimburse such Purchaser, and
each such officer, director or member and each such controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Purchaser or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.
 
(b)           Indemnification by the Purchasers.  Each Purchaser agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary Prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Purchaser to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto.  In no event shall the liability of an
Purchaser be greater in amount than the dollar amount of the proceeds (net of
all expenses paid by such Purchaser in connection with any claim relating to
this Section 6 and the amount of any damages such Purchaser has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Purchaser upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate
 

 
 
10

--------------------------------------------------------------------------------

 

counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.
 
(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.
 
7.           Miscellaneous.
 
(a)           Amendments and Waivers.  This Agreement may be amended only by a
writing signed by the Company and the Required Purchasers.  The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Purchasers.
 
(b)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9.4 of the Purchase
Agreement.
 
(c)           Assignments and Transfers by Purchasers.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Purchasers and
their respective
 

 
 
11

--------------------------------------------------------------------------------

 

successors and assigns.  An Purchaser may transfer or assign, in whole or from
time to time in part, to one or more persons its rights hereunder in connection
with the transfer of Registrable Securities by such Purchaser to such person,
provided that such Purchaser complies with all laws applicable thereto and
provides written notice of assignment to the Company promptly after such
assignment is effected.
 
(d)           Assignments and Transfers by the Company.  This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Required Purchasers, provided, however, that in
the event that the Company is a party to a merger, consolidation, share exchange
or similar business combination transaction in which the Common Stock is
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Purchasers in connection with such transaction unless such securities are
otherwise freely tradable by the Purchasers after giving effect to such
transaction.
 
(e)           Benefits of the Agreement.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
(f)           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
(g)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
(h)           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.
 
(i)           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 

 
 
12

--------------------------------------------------------------------------------

 

(j)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
(k)           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
the City of New York, for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement.  Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court.  Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
(l)           No Inconsistent Agreements. Neither the Company nor any of its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Purchasers in this Agreement or otherwise
conflicts with the provisions hereof.  Neither the Company nor any of its
subsidiaries has previously entered into any agreement granting any registration
rights with respect to any of its securities to any Person that have not been
satisfied in full.
 
(m)           Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group or entity with respect to such obligations or the
transactions contemplated by this Agreement or any other matters, and the
Company acknowledges that the Purchasers are not acting in concert or as a
group, and the Company shall not assert any such claim, with respect to such
obligations or transactions. Each Purchaser shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained was solely in
the control of the Company, not the action
 

 
 
13

--------------------------------------------------------------------------------

 

or decision of any Purchaser, and was done solely for the convenience of the
Company and not because it was required or requested to do so by any
Purchaser.  It is expressly understood and agreed that each provision contained
in this Agreement is between the Company and a Purchaser, solely, and not
between the Company and the Purchasers collectively and not between and among
Purchasers.
 


 

 
 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
The Company:                                                                LION
BIOTECHNOLOGIES, INC.






By:_________________________
Name: Manish Singh, Ph.D.
Title: President and Chief Executive Officer

[Company signature page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 







The
Purchasers:                                                      _________________________




By:_______________________________
Name:
Title:




[other Purchasers]

[Purchaser signature page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 

Exhibit A
Plan of Distribution
 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
 
-
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
-
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 
 
-
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
-
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
-
privately negotiated transactions;

 
 
-
short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the Commission;

 
 
-
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
 
-
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
 
-
a combination of any such methods of sale; and

 
 
-
any other method permitted by applicable law.

 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this
 

 
 

--------------------------------------------------------------------------------

 

prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act amending the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this
prospectus.  The selling stockholders also may transfer the shares of common
stock in other circumstances, in which case the transferees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders who are "underwriters" within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or
 

 
 

--------------------------------------------------------------------------------

 

qualified for sale or an exemption from registration or qualification
requirements is available and is complied with.
 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which all of the shares may be sold without restriction pursuant to Rule 144 of
the Securities Act.
 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE
 
The undersigned holder of shares of the common stock, par value 0.000041666 per
share of Lion Biotechnologies, Inc. (the “Company”) issued pursuant to a certain
Securities Purchase Agreement by and among the Company and the Purchasers named
therein, dated as of October 30, 2013, understands that the Company intends to
file with the Securities and Exchange Commission a registration statement on
Form S-1 (the “Resale Registration Statement”) for the registration and the
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities in accordance with the terms of a certain
Registration Rights Agreement by and among the Company and the Purchasers named
therein, dated as of November __, 2013 (the “Agreement”). All capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Agreement.
 
In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below).  Holders
must complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus.  Holders of Registrable Securities who
do not complete, execute and return this Notice and Questionnaire within five
(5) Trading Days following the date of the Agreement (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.
 
Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
 
NOTICE
 
The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration
Statement.  The undersigned, by signing and returning this Notice and
Questionnaire, understands and agrees that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:
 

 
 

--------------------------------------------------------------------------------

 

QUESTIONNAIRE
 
a)
Name:
 
(1)Full Legal Name of Selling Stockholder:
 
 
 
 
(2)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:
 
 
 
 
(3)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):
 
b)
Address for Notices to Selling Stockholder:
 
 
 
 
Telephone:                                                                                                                         
Fax:                                                                                                                         
Contact
Person:                                                                                                                         
E-mail address of Contact
Person:                                                                                                                         
 
c)
Beneficial Ownership of Registrable Securities Issuable Pursuant to the Purchase
Agreement:
 
 
(1)Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:
 
 
 
 
 
 
(2)Number of shares of Common Stock to be registered pursuant to this Notice for
resale:
 
 
 
 
 
d)
Broker-Dealer Status:
 
(1)Are you a broker-dealer?
Yes                   No   
 
(2)If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?
 
Yes                   No   
 
 
Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 
(3)Are you an affiliate of a broker-dealer?
 
Yes                   No   
 
 
Note:           If yes, provide a narrative explanation below:
 
 
 
 
 
 
(4)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes                   No   
 
 
Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
e)
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.
 
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
Type and amount of other securities beneficially owned:
 
 
 
 
f)
Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 
 
 
 
g)
Plan of Distribution:
 
The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.
 
State any exceptions here:
 
 
 
 





***********
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth
below.  In the absence of any such notification, the Company shall be entitled
to continue to rely on the accuracy of the information in this Notice and
Questionnaire.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the
Prospectus.  The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of any such
Registration Statement and the Prospectus.
 
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement.  The undersigned also acknowledges
 

 
 

--------------------------------------------------------------------------------

 

that it understands that the answers to this Questionnaire are furnished for use
in connection with Registration Statements filed pursuant to the Registration
Rights Agreement and any amendments or supplements thereto filed with the
Commission pursuant to the Securities Act.
 
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 


Dated:               ___________________, 2013
BENEFICIAL OWNER
 
 
By:                                                             
Name:
Title:
 
 










 
 

--------------------------------------------------------------------------------

 
